Citation Nr: 0011942	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran had active service from November 1972 to June 
1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the RO in Buffalo, 
New York.  

In December 1997, the veteran raised the issue of service 
connection for rheumatoid arthritis of the hands.  The Board 
refers this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  In a May 1975 decision, the Board denied entitlement to 
service connection for left knee, right knee, and right ankle 
disabilities.

2.  In a December 1986 rating decision, the RO declined to 
reopen the claims for service connection for left knee and 
right knee disabilities on the basis that new and material 
evidence had not been submitted.  The RO only provided notice 
to the veteran of the denial of service connection for a left 
knee disability; however, a notice of disagreement as to that 
issue was not received within the subsequent one-year period.

3.  New evidence submitted since the Board's May 1975 and the 
RO's December 1986 decisions is so significant that it must 
be considered in order to fairly decide the merits of the 
claims of service connection for left knee, right knee, and 
right ankle disabilities.


CONCLUSIONS OF LAW

1.  The Board's May 1975 decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The RO's December 1986 decision denying service 
connection for a left knee disability on a new and material 
basis is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R.§ 3.104. 20.302, 20.1103 (1999).

3.  New and material evidence has been submitted since the 
Board's May 1975 and the RO's December 1986 decisions, thus, 
the claims for service connection for left knee, right knee, 
and right ankle disabilities are reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, in a May 1975 rating decision, service 
connection for left knee, right knee, and right ankle 
disabilities were denied.  In that decision, the Board 
determined that the veteran had a right knee disability that 
preexisted service and was not aggravated therein, and also 
determined that left knee and right ankle disabilities were 
not incurred in or aggravated in service.  The Board's May 
1975 decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).  

In August 1986 correspondence, the veteran sought to reopen 
his claim of service connection for a left knee disability.  
In a December 1986 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for both left and right knee 
disabilities.  However, in a December 1986 notification 
letter, the veteran was only advised of the denial of service 
connection for a left knee disability.  He was provided his 
procedural and appellate rights; however he did not perfect 
his appeal as to that issue.  Thus, the RO's August 1986 
decision denying service connection for a left knee 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  This decision is 
not final as to the denial of service connection for a right 
knee disability as the veteran was not notified of that 
portion of the decision.  Thus, the only final denial of 
service connection as to that issue was the prior Board 
decision.  

When a claim has been disallowed by the RO or the Board, it 
may not thereafter be reopened unless new and material 
evidence is submitted.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1999).  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The Board notes that in this case, the RO did not 
initially consider the veteran's current claims to reopen the 
service connection issues under the applicable Hodge 
standard, but applied the standard articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (which added the 
requirement that to be material, there must be a reasonable 
possibility of change in outcome of the prior denial) which 
the U.S. Court of Appeals for the Federal Circuit overruled 
in Hodge.  However, the RO subsequently applied the correct 
standard in the most recent February 2000 supplemental 
statement of the case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

In this case, the last final decision of record as to the 
issues of service connection for right knee and right ankle 
disabilities was the May 1975 Board decision and the last 
final decision of record as to the issue of service 
connection for a left knee disability was the December 1986 
RO decision.  Evidence added to the record since those 
decisions includes service personnel records that were not 
previously of record (including the transcript of an August 
1972 hearing which reflects testimony relevant to all of the 
veteran's claimed disabilities); an April 4, 1973 record of 
an in-service orthopedic evaluation relevant to all of the 
veteran's claimed disabilities, and upon which a medical 
board decision was apparently based; and 1966 pre-service 
private medical records relevant to the matter of whether the 
veteran had a right knee disability prior to service.

The Board notes that pursuant to 38 C.F.R. § 3.156(c), where 
the new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to the VA.  

The Board finds that the veteran has submitted new and 
material evidence with respect to each of the claims before 
the Board.  This evidence is new to the record.  In addition, 
in submitting this evidence, the veteran has provided medical 
information regarding his preservice medical state, inservice 
information consisting of a service department record (per 
38 C.F.R. § 3.156(c)) showing his orthopedic state prior to 
discharge, as well as in-service records (per 38 C.F.R. 
§ 3.156(c)) reflecting his assertions regarding claimed 
disabilities during service.  Thus, the Board finds that this 
evidence is relevant and probative to the issues at hand and 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  See 38 C.F.R. 
§ 3.156 (1999).  


ORDER

As new and material evidence has been presented to reopen the 
claims for service connection for left knee, right knee, and 
right ankle disabilities, to this extent only, the appeal is 
granted.  



REMAND

Inasmuch as the Board has reopened the veteran's claims for 
service connection for left knee, right knee, and right ankle 
disabilities, two matters remain for consideration of these 
previously denied claims.  Immediately upon reopening, it 
must be determined whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Then, if the 
claim is well grounded, the adjudicator may evaluate the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled. See Elkins v. West, 12 Vet. 
App. 209 (1999).  See also Winters v. West 12 Vet. App. 203 
(1999) (en banc).  The RO should consider these matters, in 
the first instance, to avoid any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

However, the Board finds that additional preliminary but 
necessary development is warranted before any determination 
as to whether the claim is well grounded, and whether the 
claim may considered on the merits, can be made.  The Board 
notes that the veteran has indicated that he is receiving 
medical treatment for his claimed disabilities at the Buffalo 
VA Medical Center (VAMC).  However, the record only includes 
VA inpatient and outpatient records from that facility dated 
in 1986.  In Bell v. Derwinski, 2 Vet. App. 611 (1992) (per 
curiam order), the Court held that VA has constructive notice 
of VA-generated documents that could "reasonably" be 
expected to be part of the record; such documents are thus 
deemed constructively part of the record before the VA even 
where they are not physically before the adjudicating body.  
See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  The 
RO must obtain any and all outstanding records of pertinent 
medical evaluation and treatment from the Buffalo VAMC and 
any other VA facility prior to addressing the remaining 
matters raised in Elkins, above.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
outstanding records of in- and out-
patient treatment from the Buffalo VAMC 
and any other VA facility identified by 
the record.  If any of the requested 
records are not available, or the search 
for such records otherwise yield negative 
results.  

2.  The RO should review the veteran's 
claims for service connection for left 
knee, right knee, and right ankle 
disabilities in light of the pertinent 
evidence of record and legal authority.  
Consistent with Elkins, the RO first must 
consider, with respect to each claim, 
whether the claim is well grounded; if 
so, whether the duty to assist in 
developing pertinent to the claim has 
been met; and if so, whether the claim 
may be allowed on the merits.

If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished an appropriate 
supplemental statement of the case and 
given the opportunity to respond thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



